Title: From George Washington to George Weedon, 23 July 1785
From: Washington, George
To: Weedon, George



Dr Sir,
Mt Vernon 23d July 1785.

It is some time since I received the enclosed Bill, under cover from the Drawer: among a multiplicity of other letters it got buried & forgot; until a line from Mr de Marbois the other day, forwarding the third bill of same tenor & date, reminded me of it.
As I do not know who the Treasurer of the Society of the Cincinnati of this State is, I take the liberty of committing the Bill to your care, with a request that you would be so obliging as to

ask him personally if he is near you, or by letter if he is at a distance for a receipt for it, that I may transmit the same to Colo. De Corney, with an apology for my long silence. If I knew who the state Treasurer is, I would not give you any trouble in this business; but as I really do not, I hope it will be received as an excuse for having done it. I am &c.

G: Washington

